DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment, filed 04/26/2021, has been entered.

Response to Arguments
Applicant’s arguments, see pages 10-11, filed 04/26/2021, with respect to amending the allowable subject matter of claims 34, 37, 39, and 40 into independent claim 32 have been fully considered and are persuasive.  The 35 USC 102 rejection of claim 32 has been withdrawn. 

Allowable Subject Matter
Claims 32, 33, 35, 36, 38, and 41-51 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 32, the prior art of record teaches the array substrate having a display region and a non-display region as claimed in claim 32, but fails to teach or reasonably suggest a motivation for wherein the connection body further includes a strip-shaped sub-connection body, a strip-shaped direction of the sub-connection body is consistent with an extending direction of the data lines; the third linear body and the sixth block body are respectively located at opposite sides of the sub-connection body along a vertical direction thereof, and the third linear body and the sixth block body are respectively coupled to the sub-connection body at a staggered manner, in combination with the other limitations of claim 32.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M GALVIN III whose telephone number is (571)272-0559.  The examiner can normally be reached on M-F: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 5712721864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH M GALVIN III/           Primary Examiner, Art Unit 2898